Citation Nr: 0621436	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back pain.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for sinusitis.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to July 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In July 2005 the Board denied the veteran's request to reopen 
the claim for service connection for low back pain and 
sinusitis.  In April 2006 the United States Court of Appeals 
for Veterans Claims (Court) remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for low back pain and sinusitis was 
initially denied via a rating decision of March 1997.  The 
veteran did not appeal the decision and it became final.  In 
August 2002 the veteran requested to reopen his claim for 
service connection for low back pain and sinusitis.

In an April 2003 rating decision the RO denied service 
connection for low back pain and sinusitis readjudicating the 
claim de novo.  The RO did not address whether new and 
material evidence had been submitted by the veteran in order 
to reopen his claim.  In July 2005, the Board denied the 
veteran's request to reopen his claim for service connection 
for low back pain and sinusitis on the basis that the veteran 
had not submitted new and material evidence.  

An April 2006 Joint Motion for Partial Remand argued that the 
Board had improperly decided the claim on the basis of new 
and material evidence as the RO had not addressed the issue 
and the Board could not address a question that had not been 
addressed by the RO.  In April 2006 the Court remanded the 
claim to the Board for compliance with the Joint Motion for 
Partial Remand.  

The Board notes that the prior rating decision of March 1997 
was final based upon the basis of a not well grounded claim.  
The veteran did not appeal the decision within a year and it 
became final.  However, in April 2003 the RO addressed the 
claim de novo without stating the basis of the jurisdiction.  
The Board is aware that after the enactment of the Veterans 
Claims Assistance Act (VCAA) there was a period of time 
during which certain claims previously denied on the basis of 
not well grounded could be readjudicated de novo based on the 
change in the law.  However, the Board notes that the 
veteran's claim was not one of the claims for which a de novo 
review under VCAA could be done.  

Furthermore, the Board notes that the VCAA letter of 
September 2002 does not address the request to reopen the 
claim for service connection for sinusitis.  The letter also 
fails to address what constitutes new and material evidence 
in the specific context of the request to reopen the claim 
for service connection for low back pain as required by Kent 
v. Nichols, No. 04-181 (U.S. Vet. App. March 31, 2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must establish the 
jurisdiction for a de novo consideration 
of the issues on appeal or address the 
issues on new and material evidence.  If 
there has been a failure of jurisdiction, 
such should be corrected and the veteran 
properly notified.

2.  The AOJ must comply with the VCAA 
requirements of Kent v. Nichols, No. 04-
181 (U.S. Vet. App. March 31, 2006) for 
new and material evidence or send a VCAA 
for service connection if it is 
established that there was proper de novo 
adjudication.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



